The plaintiff, who is Appellee here, filed its bill of complaint in the Circuit Court of Dade County *Page 866 
praying that defendant (appellant) be enjoined from picketing its place of business at Miami, Florida. A temporary restraining order was granted, answer was filed, testimony was taken, and on final hearing, the temporary restraining order was made permanent. This appeal is from the final decree.
The record discloses that appellant is a branch of the American Federation of Labor, that appellee is a ladies' ready-to-wear establishment and that appellant over a period of months, made several unsuccessful attempts to negotiate with appellee a plan whereby its place of business might be unionized, but failing to reach such an agreement, appellant placed pickets in front of appellee's establishment bearing placards on which were painted in large letters after the word "Picket" the words, "This Store Unfair to Organized Labor, Retail Clerks Union Local 779, AFF. A. F. of L."
The record also discloses that none of the employees of appellee are members of appellant Union, that there is no dispute between appellee Union, and its employees as to hours of work, wages, or working conditions, that appellee has no objection whatever to its employees becoming members of the Union, that no strike is pending among appellee's employees and that the sole purpose of appellant is to secure an agreement with appellee whereby its employees will be brought into the Union.
There is a decided cleavage between appellant and appellee as to what question is brought here for disposition. Appellant contends that the picketing was to effect a closed shop agreement, better wages, hours, and working conditions, while appellee contends that its sole purpose was to compel appellee's employees to join appellant. An examination of the pleadings and the evidence points to the correctness of appellee's contention. *Page 867 
This Court is committed to the doctrine that a labor organization may exercise the right of peaceful picketing. Paramount Enterprises, Inc., v. Mitchell, 104 Fla. 407,140 So. 328, wherein we held:
"* * * that employees have a right to combine and fix the amount of their daily wage and to whom they will sell it. It is also true that when not under contract they may quit the services of another at any time they desire. It is alike true that employers have the right to determine the daily wage they are willing to pay and who they will employ. Members of a labor organization may persuade their confederates not to work except on "payment of an established wage they may, without coercion, bring their cause to the court of public opinion in a peaceful manner but neither employer nor employee is permitted to use threats, force, violence, coercion, or intimidation in doing this, nor will employer or employee be permitted to present, urge, or advertise his cause by false statements, libelous attack, insulting language, derogatory implications, or by other means calculated to become a nuisance, obstruct traffic or in any way to impede or hinder the orderly course of business or other relations. Note 27 A L. R. 651. Under any other rule every legitimate business would be subject to the whim of any one having opposing views as to the method of its operation."
The evidence discloses that the sales from appellee's business dropped from about $2,500 per day to $1,592 per day when the picketing by appellant began and that the day after the pickets were removed by the restraining order, the business jumped up to $4,380; that said business had been much better since the pickets were removed, that the drop in receipts was due entirely to picketing and that there were *Page 868 
no other contributing causes to the fluctuation in said business.
The law is settled in this country that a labor organization may picket one's place of business for certain specified purposes but here there is no showing whatever that such purposes are in being. It is not shown that appellee has been unfair to appellant, there was no strike, no complaint about working conditions, or hours of work, in fact there was no controversy whatever between appellee and its employees.
The right to join a lodge, a religious, civic, labor, or other group, is a voluntary and personal one to the joiner. In this case, there is no conclusive showing that appellee's employees desire to unite with appellant nor is it shown that if they had expressed such a desire any obstacle has been interposed to their doing so. Under such circumstances, picketing will be enjoyed if it is shown to adversely affect one's business.
Peaceful picketing will not be permitted for the purpose of dictating the policy of an owner's business, to determine whom he will employ or to intimidate him in the management of his business.
As we said in Paramount Enterprises, Inc., v. Mitchell,et al., supra, personal liberty and private property are fundamental rights in this country. The very purpose of the law is to protect these rights. Any unlawful interference with them by false statement, acts of coercion, intimidation, malice or covert implications that threaten mischief or injury to them may be enjoined. Weissman, et al., v. Juriet, 132 Fla. 661,181 So. 898; Safeway Stores, Inc., v. Retail Clerks Union Local No. 148, 184 Wn. 422, 51 P.2d 372; Traub Amusement Co., Inc., v. Macker, et al., 215 N.Y. Supp. 397, 127 Misc. 335; Blakely Laundry *Page 869 
Co. v. Cleaners  Dyers Union, Local No. 18422, et al.,
11 N.J. Misc. 915, 169 A. 541. There is a wealth of authority on this question but we have cited only a few leading cases.
The evidence supporting the material facts relied on for the restraining order is uncontradicted. The final decree appealed from is somewhat broad in its terms but we cannot say that it was harmful, or justifies a reversal on this record.
Affirmed.
TERRELL, C. J., WHITFIELD, BROWN and THOMAS, J. J., concur.
BUFORD and CHAPMAN, J. J., dissent.